ORDER

This Court having considered the Joint Petition for Thirty-Day Suspension by Consent filed herein pursuant to Maryland Rule 16-772, it is this 4th day of June, 2014,
ORDERED, by the Court of Appeals of Maryland, that Gwyn Cara Hoerauf be, and she hereby is, suspended by consent from the practice of law in the State of Maryland for a period of thirty (30) days; and it is further
ORDERED, that the period of suspension shall commence thirty (30) days from the date of entry of this Order, and it is further
ORDERED, that the Respondent may apply for reinstatement after thirty (30) from the date this Order is entered, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Gwyn Cara Hoerauf from the register of attorneys in this Court, and shall certify that fact to the Client Protection Fund of Maryland and the clerks of all judicial tribunals in this State pursuant to Maryland Rule 16-772(d).